Citation Nr: 0126476	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death as a result of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
November 1945.  He was a prisoner of war of the German 
government from March 27 to April 29, 1945.  The veteran died 
on November [redacted], 1974.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By rating action of August 1996, the RO, among other things, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to mustard gas.  The appellant was notified of 
the denial by a letter in August 1996.  A statement of the 
case (SOC) was issued in September 1996 which addressed the 
issue of entitlement to service connection for the cause of 
the veteran's death.  (The SOC also cited to the provisions 
of 38 C.F.R. § 3.22 but did not include any analysis or 
decision pertaining to the issue of entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C. § 1318 (West 1991).)  The appellant 
did not file a substantive appeal within the one-year period 
allowed and, as a result, the denial of entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to mustard gas became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

Thereafter, the appellant filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  In a March 2001 
decision, the RO informed the appellant that the RO's 
previous decision of August 1996, which denied her claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to mustard gas, was 
confirmed on the basis that new and material evidence had not 
been submitted.  See 38 U.S.C.A. § 5108 (West 1991).  The 
Board notes that, when the RO adjudicated the claim to 
reopen, it also considered the question of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  
However, as noted above, the Board finds that the 1996 rating 
action had not addressed entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 1991), although the September 1996 SOC 
did include a reference to the provisions of 38 C.F.R. 
§ 3.22.  Consequently, the Board finds that the 1996 action 
is not final as to the 38 U.S.C.A. § 1318 issue which 
therefore must be reviewed on a de novo basis. 

The record further indicates the RO addressed the question of 
entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318, even though the veteran was not rated totally 
disabled for the statutory period.  Nevertheless, the 
38 U.S.C.A. § 1318 issue will not be addressed in the 
decision that follows because the Board has imposed a 
temporary stay on the adjudication of such claims in 
accordance with the directives of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in its 
decision in Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision, the Federal Circuit directed VA to conduct 
expedited rulemaking, which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the 38 U.S.C. § 1318 claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


FINDINGS OF FACT

1.  By rating action in August 1996, the RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to mustard gas.  The 
appellant was notified of the denial, but did not perfect an 
appeal.  

2.  Evidence received since the August 1996 RO denial, when 
considered in conjunction with the entire record, is 
cumulative or redundant, and is not so significant that it 
must be considered to decide fairly the merits of the 
appellant's claim of service connection for the cause of the 
veteran's death as a result of exposure to mustard gas.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death as a result of exposure to mustard gas has 
not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of August 1996, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death as a result of exposure to 
mustard gas.  The RO determined that there was no evidence of 
exposure to mustard gas or evidence demonstrating that the 
veteran's fatal disease process - bronchopneumonia of the 
lower lobes and squamous cell carcinoma of the right 
retromolar, tonsil, and nasopharynx - was caused by exposure 
to mustard gas, or was otherwise attributable to service.  
That same month, the RO notified the appellant of that 
decision.  The appellant filed a notice of disagreement, and 
a SOC was issued in September 1996.  However, the appellant 
failed to file a substantive appeal and, therefore, the 
August 1996 RO denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

As the August 1996 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, a claim 
may only be reopened only if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the August 1996 RO denial in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has not been received sufficient to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death.  

The evidence available at the time of the August 1996 RO 
denial included the veteran's death certificate, reflecting 
that he died on November [redacted], 1974, from bronchopneumonia of 
the lower lobes due to, or as a consequence of, squamous cell 
carcinoma of the right retromolar, tonsil, and nasopharynx.  
His service medical records, private physician statements of 
July 1962 and November 1964, and an April 1964 VA examination 
report, were negative for any complaints or treatment 
pertaining to bronchopneumonia or squamous cell carcinoma.  

A VA hospital summary, dated in June 1971, indicates that, in 
March 1971, the veteran had a biopsy-proven epidermoid 
carcinoma of the right tonsil pillar, palate, and 
nasopharynx.  A VA hospital summary, dated in February 1972, 
contains a diagnosis of recurrent epidermoid carcinoma of the 
right palate and lateral oropharyngeal wall.  A VA hospital 
summary, dated in January 1973, contains a diagnosis of 
recurrent epidermoid carcinoma of the palate.  A July 1973 VA 
hospital summary indicates that the veteran had cryotherapy, 
and recurrent carcinoma of the right retromolar trigone was 
diagnosed.  When examined by VA in March 1974, terminal 
cancer of the throat was diagnosed.  Furthermore, an article 
entitled "Mustard Gas Update" and a written statement of 
July 1996 from the appellant were submitted, implying that 
the veteran was exposed to mustard gas during service.

In short, the evidence available in August 1996 did not tend 
to demonstrate that there was any relationship between any 
principal or contributory cause of death and the veteran's 
period of military service, or that the veteran was exposed 
to mustard gas that in turn led to a terminal disease 
process.

The evidence obtained in connection with the appellant's 
attempt to reopen her claim includes additional written 
statements prepared by the appellant in which she re-asserts 
that she should be compensated.  Her assertions are redundant 
since they substantially mirror the arguments she had made in 
support of her previously denied claim.  The appellant also 
submitted copies of the veteran's service personnel records 
reflecting his service dates, a prisoner of war 
identification data form, and his death certificate.  
Additionally, a May 1945 telegram, reflecting that the 
veteran was liberated in Germany and was returning home soon, 
and a postcard from the War Claims Commission, indicating 
receipt of a claim, were submitted.  This evidence is 
cumulative of that which was available in August 1996.  
Indeed, it is mostly duplicative of evidence that was 
previously of record.  

The newly received evidence does not tend to support the 
appellant's claim in a manner not previously shown.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  The evidence 
merely provides information already known, such as the 
veteran's service on active duty from June 1944 to November 
1945, and that he was a prisoner of war from March to April 
1945.  In fact, the evidence does not address whether the 
veteran's fatal disease process is any way related to 
military service.  The evidence also does not provide any new 
information regarding possible exposure to mustard gas.  In 
short, this evidence is not new and material as defined by 
38 C.F.R. § 3.156(a).  

Because the newly received evidence is either duplicative, 
cumulative, or redundant of evidence associated with the 
claims file since the last prior final denial in August 1996, 
it is not new and material.  Consequently, the additional 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is not new 
and material, the application to reopen must be denied.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  With respect to applicability 
of this new law, it should be pointed out that the question 
of whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 
8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  The VCAA 
recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.


ORDER

The application to reopen a claim of service connection for 
the cause of the veteran's death as a result of exposure to 
mustard gas is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

